Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

                                                                                                   Bridget M. McCormack,
                                                                                                                  Chief Justice

  April 2, 2020                                                                                          David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                      Richard H. Bernstein
                                                                                                      Elizabeth T. Clement
                                                                                                      Megan K. Cavanagh,
                                                                                                                       Justices
  161003 (23)



  UMAR MUHAMMAD,
          Plaintiff-Appellant,

  v                                                                                   SC: 161003
                                                                                      COA: 350986
  LAKELAND CORRECTIONAL FACILITY
  WARDEN,
             Defendant-Appellee.
  _______________________________________/

         On order of the Chief Justice, the motion to extend time is considered and it is
  GRANTED.
         Within 21 days of the date of this order, appellant shall comply with the terms
  of the February 25, 2020 order. Failure to comply with this order shall result in the
  dismissal of this application.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 2, 2020
          izm
                                                                              Clerk